DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on the 4th of March, 2021 are accepted. The drawing objections are withdrawn. 
Specification
The specification received on the 23rd of January, 2022 is accepted. The specification objections are withdrawn.
Claim Objections
The claim objections are withdrawn. 
Response to Arguments
Applicant’s arguments, see page 8-9 under paragraph titled Claim Rejection Under 35 U.S.C 112, filed on the 23rd January, 2022, with respect to Claim 18 have been fully considered and are persuasive.  The rejection under 35 U.S.C 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventors, regards as the invention of Claim 18 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-3, 16-19 rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection/objection does not rely on previous combination of references applied in the prior rejection/objection of record for any teaching of matter specifically challenged in the argument found on pages 9-11 of Applicant Arguments/remarks made in an Amendment. New ground for rejection is in response to the amended claims as filed on the 23rd
With respect to Applicant’s argument, see page 9-10 regarding claim 1, have been fully considered. Applicants arguments are considered moot because the new grounds for rejection, as detailed below, of claim 1 does not rely on previous combination of reference applied in the prior art rejection of record for any teaching or matter specifically challenged in the argument. New ground for rejection is in response to amended claims as filed on the 23rd of January, 2022.
With respect to Applicant’s arguments, see Page 10 regarding Claims 4-8, have been fully considered. Applicants arguments are considered moot as these claims are not allowable based on their dependence to the independent claim 1 for at least the reasoning provided above.
With respect to Applicant’s argument, see page 10 regarding claims 1-9, have been fully considered. Applicants arguments are considered moot because the new grounds for rejection, as detailed below, of claim 1 does not rely on previous combination of reference applied in the prior art rejection of record for any teaching or matter specifically challenged in the argument. New ground for rejection is in response to amended claims as filed on the 23rd of January, 2022.
With respect to Applicant’s argument, see page 10-11 regarding claim 10-12, 14 and 15, have been fully considered. Applicants arguments are considered moot as these claims are not allowable based on their dependence to the independent claim 1 for at least the reasoning provided above.
With respect to Applicant’s argument, see page 11 regarding claim 13, have been fully considered. Applicants arguments are considered moot as these claims are not allowable based on their dependence to the independent claim 1 for at least the reasoning provided above.
Examiner Note: Attorney’s digital signature does not match his written name on page 11 of Applicant Arguments/remarks made in an Amendment as filed on the 23rd of January 2022. To help support clarity of the record, correction is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 7926394 B2) in view of Lin (US 20190337126 A1).
Claim 1, Gallagher teaches: A clamp assembly (Abstract) for securing a workpiece (Fig.3 44) to a cutting machine (2:47-49 cutting machine) having a plurality of vertically disposed slats (2:47-49 plurality of parallel plates 40) having a depth (see Fig.1, 2 measurement from top downward of 40, correlates to H of clamp assembly) and a space between (Fig.2  space between 40) the plurality of slats(Fig.2 40) comprising a first width (see Fig.1, width of space between 40), each of the plurality of slats comprising an upper edge (see Fig.2 edge where slats 40 met upper part of clamp assembly along 30a) and a lower edge (see Fig.2 edge where slats 40 meet along 30b), said clamp assembly comprising: a base (see Fig.1 30a) comprises an upper surface (see Fig.1 top of 30a) and a lower surface (see Fig.2 bottom of 30a which meets slats 40) opposite the upper surface (see Fig.1 top of 30a is opposite of bottom of 30a); an elongated extension (see Fig.1 30) comprising a first end coupled to the base (see Fig.1 elongated extension 30 meets base 30a) and extending from the lower surface (bottom of base 30a) toward the lower edge (Fig.2 toward edge where slats 40 meet along 30b) between adjacent slats of the plurality of slats (see Fig.2 where 30b meets slats 40), said extension having a second width (see Fig.1 width of 30) less than the first width (width of 30 is less than width of space between 40; see Fig. 1, 2) and said elongated extension comprising a second end (see Fig.1 where 30 meets 30b) comprising a flange (see 
 In the same field of endeavor, namely Clamps, Lin teaches a clamp with a compliant stopper movable from a clamping position and an open position to allow for quick fixturing (Abstract of Lin). Lin  teaches: a clamp, having a similar configuration(FIG.1, 2 of Lin), with a compliant stopper (FIG.2 56 of Lin) movable from a clamping position and an open position ([0030] stopper is movably connected to device of Lin).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the compliant stopper for pressure control to the stopper (see Fig.1 of Gallagher) to benefit the clamp assembly pressure control and to accommodate various workpiece thicknesses (Abstract of Lin).
As to claim 2, the combination of Gallagher and Lin discloses the invention of claim 1, the combination further discloses: wherein the base (see Fig.1 30a of Gallagher) is rectangular (Fig.1 30a has length and width of Gallagher)
As to claim 3, the combination of Gallagher and Lin discloses the invention of claim 1, the combination further discloses: wherein the base (see Fig.1 30a of Gallagher) has a first dimension greater (see Fig.2 30a is wider than two adjacent slats 40 and the space between of Gallagher) than the width between the plurality of slats (see Fig.2 space between each slat 40 of Gallagher).
As to claim 9, the combination of Gallagher and Lin discloses the invention of claim 1, the combination further discloses: wherein a distance (see Fig.1 H of Gallagher) between the flange (Fig.1 
As to claim 16, the combination of Gallagher and Lin discloses the invention of claim 1, the combination further discloses: wherein the clamping mechanism (see Fig.1 10 of Gallagher) extends laterally (the clamping mechanism of Gallagher extends laterally) across the base (see Fig.1 30a of Gallagher)
As to claim 17, the combination of Gallagher and Lin discloses the invention of claim 1, the combination further discloses: wherein the clamping mechanism (see Fig.1 10 of Gallagher) extends longitudinally (the clamping mechanism of Gallagher extends longitudinally) across the base (see Fig.1 30a of Gallagher)
As to claim 18, the combination of Gallagher and Lin discloses the invention of claim 1, the combination further discloses: wherein the elongated extension (see Fig.1 30 of Gallagher) is disposed longitudinally relative to the base (see Fig.1 30a the base of Gallagher extends longitudinally)
As to claim 19, the combination of Gallagher and Lin discloses the invention of claim 1, the combination further discloses: wherein the clamping mechanism (10 of Gallagher) comprises a toggle clamp (see Fig.1 10 of Gallagher).

Claims 10-12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 7926394 B2) in view of Lin (US 10766122 B2) as applied to claim 1 above, and further in view of Lundrigan et al. (US20100327134 A1, "Lundrigan").
As to claim 10
In the same field of endeavor, namely clamping and fixturing devices, Lundrigan teaches a fixturing device with engagement members (guides) to engage support structures ([0024] the engagement members for engaging of Lundrigan). Lundrigan teaches: a first 5guide (see FIG.1 single element 40) and a second guide (see FIG.1 another element 40) extending from the lower surface, wherein the first guide and the second guide are spaced apart and disposed on opposite corners (Fig.1 elements 40 are space apart and located along the lower surface at opposite sides of the interface 20).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the guides of Lundrigan to the clamp (see Fig.1 2 of Lin) attached to the elongated extension (see Fig.2 30 of Gallagher) to engage the between surfaces of the slats to provide engagement between the slats (Abstract, at least one engagement member (guide) to engage the support structure (slat) of Lundrigan).
As to claim 11, the combination of Gallagher and Lin in further view of Lundrigan discloses the invention of claim 10, the combination further discloses: comprising a pin lock mechanism (see Fig.1 220 of Lundrigan) coupled to the base (see Fig.1 30a of Gallagher) adjacent in a corner without the first guide (see Fig.1 single element 40 of Lundrigan) or the second guide (see Fig.1 another element 40 of Lundrigan).
As to claim 12, the combination of Gallagher and Lin in further view of Lundrigan discloses the invention of claim 11, the combination further discloses: wherein the pin lock mechanism (see Fig.1 220 and [0045] can be a spring loaded plunger of Lundrigan) comprises a shaft (see Fig.1 220 lower part of the pin of Lundrigan) extending through an opening (see Fig.1 45 of Lundrigan) in the base (see Fig.1 30a of Gallagher), a pin (Fig.2 220 Lundrigan) disposed on a first side of the shaft (lower part of pin of Lundrigan) and a spring (see [0045] the pin can be a spring loaded plunger of Lundrigan) and a head (see Fig.2 head of pin 220 of Lundrigan) disposed on an opposite side (location on element 20 as shown in 
As to claim 14, the combination of Gallagher and Lin in further view of Lundrigan discloses the invention of claim 11, the combination further discloses: wherein the first guide (see Fig.1 single element 40 of Lundrigan) and the second guide (see Fig.1 single element 40 of Lundrigan) are integrally formed with the base (see Fig.2 30a of Gallagher).
As to claim 15, the combination of Gallagher and Lin in further view of Lundrigan discloses the invention of claim 14, the combination further discloses: wherein the first guide (see Fig.1 single element 40 of Lundrigan) and the second guide (see Fig.1 single element 40 of Lundrigan) are formed by a U-shaped channel (Fig.1 element 40 is shaped as a U of Lundrigan) in the base (see Fig.2 30a of Gallagher).

Allowable Subject Matter
Claims 4-8, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 4-8.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 13, the closest art on record, Gallagher and Lin and Lundrigan, each disclose the limitation of claim 1 and claim 10, as described above, but neither Gallagher and Lin and Lundrigan, alone or in combination, teaches, suggest, or make obvious the uneven sleeve surface of the first and second sleeve as recited in claim 13, in combination with additional elements of the respective claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.L.B./Examiner, Art Unit 3723                                                                                                                                                                                                        



/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723